                                                                1 Marquis Aurbach Coffing
                                                                  Chad F. Clement, Esq.
                                                                2 Nevada Bar No. 12192
                                                                  Christian T. Balducci, Esq.
                                                                3 Nevada Bar No. 12688
                                                                  Jared M. Moser, Esq.
                                                                4 Nevada Bar No. 13003
                                                                  10001 Park Run Drive
                                                                5 Las Vegas, Nevada 89145
                                                                  Telephone: (702) 382-0711
                                                                6 Facsimile: (702) 382-5816
                                                                  cclement@maclaw.com
                                                                7 cbalducci@maclaw.com
                                                                  jmoser@maclaw.com
                                                                8   Attorneys for Defendants
                                                                9                          UNITED STATES DISTRICT COURT
                                                               10                                  DISTRICT OF NEVADA
                                                               11 GUEORGUI GANTCHEV,                                          [CONSOLIDATED CASES]
MARQUIS AURBACH COFFING




                                                               12                               Plaintiff,                 Case No. 2:17-cv-00185-RFB-CWH
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13         vs.                                              Case No. 2:17-cv-01692-JAD-PAL
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14 3RD GENERATION INC. dba
                                                                  CALIFORNIA AUTO FINANCE, CARLOS                      PROPOSED ORDER GRANTING
                                                               15 NAVAS, DOES I-X and ROE                                 MOTION FOR AN ORDER
                                                                  CORPORATIONS I-X,                                        DIRECTING EXPERIAN
                                                               16                                                     INFORMATION SOLUTIONS, INC.;
                                                                                         Defendants.                  EQUIFAX, INC.; AND TRANSUNION
                                                               17                                                     TO PRODUCE DISPUTE RECORDS
                                                               18 3RD GENERATION INC. dba
                                                                  CALIFORNIA AUTO FINANCE, a
                                                               19 California corporation,

                                                               20                       Counterclaimant,
                                                               21         vs.
                                                               22 GEORGE’S AND GEORGE’S, LLC d/b/a
                                                                  LV Cars, a Nevada limited liability company;
                                                               23 GUEORGUI GANTCHEV, individually, and
                                                                  as Manager for GEORGE’S AND
                                                               24 GEORGE’S, LLC d/b/a LV Cars, a Nevada
                                                                  limited liability company; DOES I-X; and
                                                               25 ROE CORPORATIONS I-X,

                                                               26                       Counterdefendants.
                                                               27
                                                                                                             Page 1 of 3
                                                                                                                                MAC:14767-001 3563284_1 10/30/2018 9:32 AM
                                                                1          Before the Court is Defendant-Counterclaimant 3rd Generation Inc. dba California
                                                                2 Auto Finance’s (“CAF”) and Defendant Carlos Navas’ (“Navas,” and together with CAF,

                                                                3 “Defendants”) Motion For An Order Directing Experian Information Solutions, Inc.;

                                                                4 Equifax, Inc.; and TransUnion to Produce Dispute Records [ECF No. 49] (“Motion”). No

                                                                5 opposition or other response to the Motion having been filed, Plaintiff Gueorgui Gantchev

                                                                6 (“Gantchev”) having been provided a copy of this Order by Defendants’ counsel and having

                                                                7 no objection to its form or substance, and for good cause appearing, Defendants’ Motion is

                                                                8 hereby GRANTED.

                                                                9          The parties previously submitted a Stipulation and Order Directing Experian
                                                               10 Information Solutions, Inc.; Equifax, Inc.; and TransUnion to Produce Credit Reports and

                                                               11 Dispute Records [ECF No. 42], which was rejected because the credit reporting agencies
MARQUIS AURBACH COFFING




                                                               12 (“CRAs”) are not parties to the present action and did not stipulate to produce the requested
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13 documents.     Under 15 U.S.C. § 1681b, CRAs may furnish reports under only select,
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14 enumerated circumstances, including an order of this Court, and a subpoena alone pursuant

                                                               15 to FRCP 45 is not sufficient for such reports to be disclosed. See 15 U.S.C. § 1681b(a)(1).

                                                               16          NOW, THEREFORE, IT IS HEREBY ORDERED AS FOLLOWS:
                                                               17          Experian Information Solutions, Inc. (“Experian”); Equifax, Inc. (“Equifax”); and
                                                               18 TransUnion are ORDERED to produce to counsel for CAF, within fourteen (14) calendar

                                                               19 days from the date of service of this Order, the following categories of documents:
                                                               20          1.     Any and all documents and/or communications, whether in paper, electronic,
                                                               21 or other form reflecting any and all disputes filed, submitted, dispatched, conveyed or

                                                               22 otherwise transmitted by Gantchev to the CRAs, and each of them;

                                                               23          2.     Documents and/or communications sufficient to identify the date of each
                                                               24 dispute made by Gantchev to the CRAs; and

                                                               25          3.     Documents and/or communications, whether in paper, electronic, or other
                                                               26 form reflecting any notification of disputes by Gantchev, if any, sent to CAF.

                                                               27 / / /
                                                                                                          Page 2 of 3
                                                                                                                              MAC:14767-001 3563284_1 10/30/2018 9:32 AM
                                                                1         The parties, and each of them, shall cooperate, to the extent necessary, in order to
                                                                2 provide counsel for Defendants with additional information that the CRAs may reasonably

                                                                3 request in order to produce the requested documents.

                                                                4                                          ORDER
                                                                5                   IT IS SO ORDERED.
                                                                6                       1 day of November, 2018.
                                                                            Dated this ____
                                                                7

                                                                8

                                                                9                                             U.S. MAGISTRATE JUDGE
                                                               10

                                                               11
MARQUIS AURBACH COFFING




                                                               12
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14

                                                               15

                                                               16

                                                               17

                                                               18

                                                               19

                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26

                                                               27
                                                                                                         Page 3 of 3
                                                                                                                            MAC:14767-001 3563284_1 10/30/2018 9:32 AM
